                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION

 DR. JOSEPH CICCIO, et al.,                      )
                                                 )
               Plaintiffs,                       )
                                                 ) Case No. 3:19-cv-00845
 v.                                              )
                                                 ) Judge Trauger
 SMILEDIRECTCLUB, LLC, et al.,                   )
                                                 )
                Defendants.                      )

                                       AGREED ORDER

       On November 21, 2019, the Court entered an Order continuing the initial case management

conference set for November 25, 2019, to be rescheduled following disposition of the motions now

pending and anticipated new motions to dismiss. (Doc. 50.)

       As evidenced by the signatures of counsel below, the parties propose and have agreed to the

below schedule for filings on pending and upcoming motions. For good cause, the Court ORDERS

that the following briefing schedule shall govern the pending and renewed motions to dismiss:

       1. Defendant SmileDirectClub, LLC is granted leave to and shall file any Reply in

           further support of its Motion to Compel Arbitration and to Dismiss (Doc. 26) on or

           before November 27, 2019;

       2. Defendants are granted leave to and shall file any Reply in further support of their

           Motion for Sanctions under Rule 11 (Doc. 31) on or before December 3, 2019;

       3. Defendants shall have through December 13, 2019 to file in response to the Amended

           Complaint (Doc. 36); and

       4. Plaintiffs shall have through January 13, 2020 to file in response to any Motion to

           Dismiss the Amended Complaint.



                                                1
       It is so ORDERED.

                                               ALETA A. TRAUGER
                                               U.S. District Judge




APPROVED FOR ENTRY BY:



/s/ W. Justin Adams w/permission JRJ       /s/ John R. Jacobson
Edward M. Yarbrough (BPR 4097)             John R. Jacobson (BPR 14365)
W. Justin Adams (22433)                    Elizabeth O. Gonser (BPR 26329)
Bone McAllester Norton PLLC                Riley Warnock & Jacobson, PLC
511 Union Street, Suite 1600               1906 West End Avenue
Nashville, TN 37219                        Nashville, TN 37203
T: (615) 238-6390                          T: (615) 320-3700
F: (615) 687-6990                          F: (615) 320-3737
eyarbrough@bonelaw.com                     jjacobson@rwjplc.com
wjadams@bonelaw.com                        egonser@rwjplc.com

                                           Attorneys for Defendants
Robert K. Spotswood
Michael T. Sansbury
Joshua K. Payne
Spotswood Sansom & Sansbury LLC
Financial Center
505 20th Street North, Suite 700
Birmingham, AL 35203
T: (205) 986-3620
F: (205) 986-3639
rks@spotswoodllc.com
msansbury@spotswoodllc.com
jpayne@spotswoodllc.com

Richard Stone
Blackner, Stone & Assocs.
123 Australian Avenue
Palm Beach, FL 33480
T: (561) 804-9569
rstoneesq@aol.com

Attorneys for Plaintiffs



                                       2
